Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 1 of 21




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 1:20-cv-22942-KMM

   CHRISTINA MCLAUGHLIN,

          Plaintiff,
   vs.

   FLORIDA INTERNATIONAL UNIVERSITY
   BOARD OF TRUSTEES, et al.

         Defendants.
   _____________________________________________________/

       DEFENDANT, HOWARD WASSERMAN’S, MOTION TO DISMISS THE AMENDED
             COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

          Defendant, HOWARD WASSERMAN, by and through undersigned counsel, pursuant to
   the Federal Rules of Procedure and the S.D. Fla. Local Rules hereby by files this Motion to Dismiss
   the Amended Complaint and Incorporated Memorandum of Law and in support states:
   1.     This is a purported civil rights action seeking $25 Million Dollars as well as other relief
   arising from Plaintiff’s academic dismissal from Florida International University College of Law
   on May 19, 2017. (D.E. #10 at ¶¶ 103,145). The Amended Complaint alleges eleven (11) counts
   against seventeen (17) Defendants. Professor Wasserman is the only Defendant sued both in his
   individual capacity (“personally” as identified by Plaintiff) and official capacity. Though
   somewhat unclear, there appears to be nine (9) causes of action against him: Count I 1 – First
   Amendment violation brought pursuant to 42 U.S.C. § 1983; Count II - Due Process violations
   brought under 42 U.S.C. § 1983; Count III – Equal Protection violation brought under 42 U.S.C.
   § 1983; Count VI – denial of assistance to counsel; Count VII – fraud; Count VIII – civil
   conspiracy; Count IX – breach of fiduciary duty; Count X – negligence; and, Count XI –
   defamation. Dismissal of the Amended Complaint in its entirety must be granted.
   2.     The Amended Complaint, comprised of 115 pages plus 421 pages of exhibits, is an
   impermissible shotgun pleading which includes a myriad of conclusory allegations and immaterial
   facts, combines causes of actions under a single count, and asserts multiple claims against multiple

   1
    Plaintiff labels her counts as “causes of action”. For ease of reference, this Motion refers to each
   as “count”.
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 2 of 21
                                                                               McLaughlin v. FIU BOT, et al.
                                                               District Court Case No.: 1:20-cv-22942-KMM
                                                                                                     Page 2

   defendants without specifying which of the defendants each claim is brought against, requiring
   dismissal under Weiland v. Palm Beach County Sheriff’s Office, 792 F.3d 1313 (11th Cir. 2015).
   3.     In Count I, Plaintiff has failed to show protected speech or protected conduct or a causal
   connection between her grade and any protected conduct. Without a specific protected conduct,
   there is no First Amendment right to be violated. See Tinker v. Des Moines Indep. Cmty. Sch. Dist.,
   393 U.S. 503, 506 (1969); Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005). While it is
   not exactly clear which theory of liability is at issue in this count, there is no materially similar
   Supreme Court or Eleventh Circuit caselaw that has clearly established the right alleged, according
   to Plaintiff, to have been violated. Therefore, qualified immunity should be granted.
   4.     The due process claims fail in Count II because, again, there has not been a clearly
   established constitutional right that was violated. Plaintiff did not have a substantive property
   interest in a continuing law school education. See Doe v. Valencia Coll., 903 F.3d 1220 (11th Cir.
   2018); McKinney v. Pate, 20 F.3d 1550 (11th Cir. 1994); Ellison v. Bd. of Regents of Univ. Sys. of
   Georgia, 2006 WL 664326 at *1 (S.D. Ga. 2006). Second, Plaintiff failed to seek all state remedies,
   which is fatal to her claim of insufficient procedure. Watts v. Florida Intern. Univ., 495 F.3d 1289
   (11th Cir. 2007).
   5.     Plaintiff’s equal protection claim must be dismissed because she did not allege she was a
   member of a recognized protected class, and she failed to identify similarly situated students who
   were treated more favorably. Amnesty Int'l, USA v. Battle, 559 F.3d 1170, 1180 (11th Cir. 2009).
   Also, Wasserman enjoys qualified immunity because it is not clearly established a deprivation of
   equal protection can occur on the basis of political affiliation. See e.g. Chandler v. Georgia Pub.
   Telecommunications Com'n, 917 F.2d 486, 489 (11th Cir. 1990).
   6.     Plaintiff’s purported denial of the assistance of counsel under federal law as pled in Count
   VI is equally unavailing as no such right exists under the circumstances pled. Nash v. Auburn, 812
   F.2d 655, 664 (11th Cir. 1987); Haberle v. University of Alabama, Birmingham 803 F.2d 1536,
   1539 (11th Cir. 1986).
   7.     The claim for fraud in Count VII, fails to meet the heightened pleading standard of
   particularity under Fed.R.Civ.P. 9(a). Solomon v. Blue Cross & Blue Shield Ass’n, 574 F. Supp.
   2d 1288, 1293 (S.D. Fla. 2008). Plaintiff has alleged no statement on Wasserman’s behalf with
   particularity that could form the basis of the fraud claim. Butler v. Yusem, 44 So. 3d 102, 105 (Fla.
   2010). Without the statements, the claim necessarily fails and must be dismissed.
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 3 of 21
                                                                               McLaughlin v. FIU BOT, et al.
                                                               District Court Case No.: 1:20-cv-22942-KMM
                                                                                                     Page 3

   8.       As a matter of law, the civil conspiracy claim fails because no underlying tort is properly
   pled. Banco de los Trabajadores v. Cortez Moreno, 237 So. 3d 1127, 1136 (Fla. 3d DCA 2018).
   Plaintiff has not identified the alleged tortious conduct that was agreed upon by Wasserman and
   any other professor, and if any tort has been alleged, it fails on its own merit, precluding a basis
   for a conspiracy. Count VIII is further barred because the intracorporate conspiracy doctrine
   precludes the claim in light of the allegations against Wasserman. McAndrew v. Lockheed Martin
   Corp., 206 F.3d 1031, 1036 (11th Cir. 2000)(en banc). Dickerson v. Alachua County Com’n, 200
   F.3d 761, 767 (11th Cir. 2000). Under the intracorporate conspiracy doctrine, a corporation’s
   employees, acting as agents of the corporation, are deemed incapable of conspiring amongst
   themselves or with the corporation. This doctrine extends to public, government entities as well.
   See Denney v. City of Albany, 247 F.3d 1172, 1190 (11th Cir. 2001).
   9.       Count IX claiming a breach of fiduciary duty must be dismissed as a fiduciary duty by
   Wasserman to Plaintiff cannot be established under the circumstances of the case. A fiduciary duty
   requires elements of trust, confidence, and an undertaking by a stronger part to advise, counsel,
   and protect the weaker party. Watkins v. NCNB Nat'l Bank of Fla., N.A., 622 So.2d 1063 (Fla. 3d
   DCA 1993). All Plaintiff has alleged is a typical student-professor relationship, which has never
   been held to, standing alone, establish a fiduciary duty. . Morrison v. Univ. of Miami, 2016 WL
   3129490 at *7 (S.D. Fla. 2016).
   10.      In her negligence claim, Plaintiff only references Wasserman’s educational duties, such as
   recording grades or investigating grade challenges. (D.E. #10 ¶¶ 305-08, 988-90). Plaintiff’s
   negligence claim is in actuality a claim for educational malpractice, which is not recognized in
   Florida. Tubell v. Dade Cnty. Pub. Sch., 419 So.2d 388 (Fla. 3d DCA 1982). If a cognizable
   negligence claim is pled, Wasserman would otherwise be entitled to sovereign immunity under
   Florida Statute § 768.28(9)(a) based on his alleged conduct occurring within the course and scope
   of his employment. Kastritis v. City of Daytona Beach Shores, 835 F. Supp. 2d 1200 (M.D. Fla.
   2011).
   11.      Absolute immunity bars the defamation claim because the alleged statements from
   Wasserman, to the extent they can be identified (demonstrating another pleading deficiency), were
   made within the orbit of his duties as a public employee of BOT. McNayr v. Kelly, 184 So. 2d 428,
   433 (Fla. 1966); Florida State Univ. Bd. of Trustees v. Monk, 68 So. 3d 316, 319 (Fla. 4th DCA
   2011). Arguably, the statute of limitations also expired over a year prior to filing this claim based
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 4 of 21
                                                                               McLaughlin v. FIU BOT, et al.
                                                               District Court Case No.: 1:20-cv-22942-KMM
                                                                                                     Page 4

   on the last possible date of any statement made by Wasserman related to Plaintiff. Wagner, Nugent,
   Johnson, Roth, Romano, Erikson & Kupfer, P.A. v. Flanagan, 629 So.2d 113, 114–15 (Fla. 1993).
   12.     This suit in Wasserman’s official capacity is tantamount to a claim against the government
   and is functionally equivalent. Kentucky v. Graham, 473 U.S. 159 (1985); also Busby v. City of
   Orlando, 931 F.2d 764 (11th Cir. 1991). 2 Regardless of the relief sought or whether the official-
   capacity claims are brought under federal or state law, they are, in actuality, claims against FIU
   BOT that is also named as a Defendant in this matter. Stephens v. Geoghegan, 702 So. 2d 517, 527
   (Fla. 2d DCA 1997); See Geidel v. City of Bradenton Beach, 56 F. Supp. 2d 1359, 1369 (M.D. Fla.
   1999). This Court should dismiss the Amended Complaint.
                                        MEMORANDUM OF LAW
                                              Dismissal Standard
           Under the Federal Rules of Civil Procedure, a complaint must contain “a short and plain
   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This
   statement requires “more than labels and conclusions, and a formulaic recitation of the elements
   of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A
   defendant may move to dismiss a complaint for “failure to state a claim on which relief can be
   granted.” Fed. R. Civ. P. 12(b)(6). To survive a defendant’s motion to dismiss under Rule 12(b)(6),
   a plaintiff’s complaint must contain enough factual allegations to “raise a right to relief above the
   speculative level.” Twombly, 550 U.S. at 570. The facts found in the complaint must “state a claim
   to relief that is plausible on its face.” Id.
           This pleading standard “demands more than an unadorned, the defendant-unlawfully-
   harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Supreme Court’s holding
   in Ashcroft v. Iqbal requires the trial courts to “identify allegations of the complaint that because
   of their conclusory nature are not entitled to the assumption of truth.” Spence-Jones v. Rundle, 991
   F. Supp. 2d 1221, 1238 (S.D. Fla. 2013) (citing Ashcroft, 556 U.S. 662). Allegations “full of self-
   serving hyperbole, personal attacks, and formulaic, implausible conclusions” must be disregarded.
   Spence-Jones v. Rundle, 991 F. Supp. 2d 1221, 1224 (S.D. Fla. 2013).


   2
     The federal claims against Wasserman in his official capacity must also be dismissed because
   the state nor its officials acting in their official capacities are ‘persons’ under § 1983. Will v.
   Michigan Dep't of State Police, 491 U.S. 58 (1989); Edwards v. Wallace Cmty. Coll., 49 F.3d
   1517, 1524 (11th Cir. 1995).
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 5 of 21
                                                                                 McLaughlin v. FIU BOT, et al.
                                                                 District Court Case No.: 1:20-cv-22942-KMM
                                                                                                       Page 5

                                            Qualified Immunity
          The qualified immunity analysis will apply to Counts I, II, and III. The qualified immunity
   defense may be raised on a motion to dismiss, and it will be found if the complaint “fails to allege
   the violation of a clearly established constitutional right.” Smith v. Siegelman, 322 F.3d 1290, 1294
   (11th Cir. 2003); ” Randall v. Scott, 610 F.3d 701, 714 (11th Cir. 2010). Qualified immunity
   protects government officials performing discretionary functions from suit in their individual
   capacities unless that official violates “clearly established statutory or constitutional rights of
   which a reasonable person would have known.” Hope v. Pelzer, 536 U.S. 730, 739 (2002). “The
   purpose of this immunity is to allow government officials to carry out their discretionary duties
   without the fear of personal liability or harassing litigation, protecting from suit all but the plainly
   incompetent or one who is knowingly violating the federal law.” Lee v. Ferraro, 284 F.3d 1188,
   1194 (11th Cir. 2002) (citation and quotation marks omitted).
          For a public official to be entitled to qualified immunity, the official “must first prove that
   he was acting within the scope of his discretionary authority when the allegedly wrongful acts
   occurred.” Penley ex rel. Estate of Penley v. Eslinger, 605 F.3d 843, 849 (11th Cir. 2010). This
   occurs when a public official’s “actions were undertaken pursuant to the performance of [their]
   duties and within the scope of [their] authority.” Rich v. Dollar, 841 F.2d 1558, 1564 (11th Cir.
   1988). Based on the allegations, Wasserman’s interaction with Plaintiff is limited to her time in
   the Spring semester 2017 Civil Procedure course where she was graded on her performance and
   when Wasserman served on the Academic Standards Committee (“ASC”) when Plaintiff
   petitioned for readmission. (D.E. #10 at ¶¶268-270, 286). Wasserman, at all times, was acting
   within his discretionary authority as an employee of the state, in particular a professor at FIU.
          Courts determine whether qualified immunity is appropriate via a two-part test, and a court
   can conduct the test in either order. See Pearson v. Callahan, 555 U.S. 223, 236 (2009). One part
   of the test is “whether [the] plaintiff’s allegations, if true, establish a constitutional violation.”
   Hope, 536 U.S. at 736. The other part is whether the constitutional violation was clearly established
   at the time of the alleged wrongful conduct. Pearson, 555 U.S. at 816. If either part of the test fails,
   the public official is entitled to qualified immunity. Id. “A government official’s conduct violates
   clearly established law when, at the time of the alleged conduct, the contours of the right are
   sufficiently clear that every ‘reasonable official would have understood that what he is doing
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 6 of 21
                                                                                McLaughlin v. FIU BOT, et al.
                                                                District Court Case No.: 1:20-cv-22942-KMM
                                                                                                      Page 6

   violates that right.’” Mikko v. City of Atlanta, 857 F.3d 1136, 1146 (11th Cir. 2017) (quoting
   Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).
   I.     THE SHOTGUN PLEADING MUST BE DISMISSED
          This Amended Complaint is flawed in the same way the Eleventh Circuit described various
   forms of “shotgun pleadings” in its in-depth analysis in Weiland v. Palm Beach County Sheriff's
   Office, 792 F.3d 1313, 1323 (11th Cir. 2015). Complaints that violate either Federal Rules of Civil
   Procedure 8(a)(2) or 10(b) or both “are often disparagingly referred to as ‘shotgun pleadings.’” Id.
   at 1320. The most common type of shotgun pleading incorporates all paragraphs into each
   subsequent count. Id. The three other typical types are complaints filled with “conclusory, vague,
   or immaterial facts”, complaints that do not separate counts and prayers for relief, and complaints
   that assert multiple claims against multiple defendants without specifying attributable acts or
   omissions or which defendants the claims are brought against. Id. at 1321-23. The term also refers
   to pleadings that are “replete with factual allegations and rambling legal conclusions.” Osahar v.
   U.S. Postal Serv., 297 F. App'x 863, 864 (11th Cir. 2008).
          Each cause of action in the 115-page Amended Complaint (excluding 421 pages of
   exhibits) incorporates by reference Paragraphs 1-757. (D.E. #10 ¶¶ 758, 787, 856, 872, 895, 908,
   922, 929, 947, 982, 1044). The prayer for relief is one single entry at the conclusion of the
   Amended Complaint. Id. at pp. 113-14. A complaint similar to the one at issue here was deemed a
   shotgun pleading in light of the single entry for relief, the incorporation of allegations throughout
   the counts, and the first cause of action starting on page 42. Rayes v. Willingham, 2016 WL
   6080826 at *3 (M.D. Fla. 2016). In accordance with Weiland, the Amended Complaint also falls
   into the second and fourth categories, given it is full of immaterial facts and unclear on who or
   what entity each claim is brought against. As an example, the captioned “First Cause of Action”
   includes: factual allegations; (D.E. #10 ¶¶ 767, 769, 776, and 778); is predicated on the Florida
   Constitution 3 and the First and Fourteenth Amendments of the U.S. Constitution; alleges a general
   violation of free-speech rights, but does not explain whether it is grounded in retaliation or other
   free-speech theories; fails to list exactly who the claim is brought against; and, alleges a private
   cause of action for FERPA violations under Florida law (Id. ¶¶ 773-75), but only identifies

   3
    Private causes of action under the Florida constitution are not recognized. Tucker v. Resha, 634
   So. 2d 756, 758 (Fla. 1st DCA 1994), approved, 670 So. 2d 56 (Fla. 1996).
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 7 of 21
                                                                               McLaughlin v. FIU BOT, et al.
                                                               District Court Case No.: 1:20-cv-22942-KMM
                                                                                                     Page 7

   violations from FIU BOT and the Department of Education. (Id. ¶¶ 764, 770, 782). This is typical
   of the remaining causes of action. Plaintiff uses the term “Defendants” to refer to every named
   Defendant sixteen (16) times without regard to the plausibility of every named defendant being
   implicated. (Id. ¶¶ 100, 103, 850-51, 868-70, 906-07, 926, 930, 945, 978-79, 983, 985).
          The Amended Complaint also repeats factual allegations incessantly and makes allegations
   irrelevant to any causes of action. The “summary” of the case before the section on jurisdiction
   and venue is 103 paragraphs which necessarily contains the same allegations in the remainder of
   the Amended Complaint. Plaintiff alleges the same purported failure to review her grades ten
   times. (D.E. #10 ¶¶ 33, 41-42, 45, 59, 125, 390, 557, 591). Here, there is “a situation where a
   failure to more precisely parcel out and identify the facts relevant to each claim materially
   increased the burden of understanding the factual allegations underlying each count.” Weiland,
   792 F.3d at 1324. The Amended Complaint fails to make a plain and short statement showing
   entitlement to relief. It does not put Wasserman on notice of the particular claims against him. The
   Amended Complaint, in its entirety, must be dismissed as a matter of law.

   II.    COUNT I: PLAINTIFF HAS NOT SHOWN PROTECTED CONDUCT OR
          VIOLATION OF A CLEARLY ESTABLISHED RIGHT TO SUPPORT A FIRST
          AMENDMENT CLAIM

          “First Amendment claims are particularly difficult to maintain under § 1983 as it is only
   the ‘extraordinary’ First Amendment claim that survives a qualified immunity defense.” Bd. of
   Regents of State v. Snyder, 826 So. 2d 382, 388 (Fla. 2d DCA 2002) (citing Dartland v. Metro.
   Dade County, 866 F.2d 1321, 1323 (11th Cir. 1989). A university classroom is not an open public
   forum during instructional time. Keeton v. Anderson-Wiley, 664 F.3d 865, 872 (11th Cir. 2011).
   The purpose of academic freedom is to preserve the “free marketplace of ideas” and protect the
   individual professor's classroom method from the arbitrary interference. Parate v. Isibor, 868 F.2d
   821, 830 (6th Cir. 1989). “[A]cademic freedom and political expression [are] areas in which
   government should be extremely reticent to tread.” Sweezy v. State of N.H. by Wyman, 354 U.S.
   234, 250 (1957). Educators have broad discretion in the areas of curriculum and grading.
   Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 271 (1988) (“[e]ducators are entitled to exercise
   greater control over” activities that “may fairly be characterized as part of the school curriculum”
   than other forms of student expression); Virgil v. Sch. Bd. of Columbia Cty., Fla., 862 F.2d 1517,
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 8 of 21
                                                                                McLaughlin v. FIU BOT, et al.
                                                                District Court Case No.: 1:20-cv-22942-KMM
                                                                                                      Page 8

   1520 (11th Cir. 1989) (“In matters pertaining to the curriculum, educators have been accorded
   greater control over expression than they may enjoy in other spheres of activity.”).
          The Supreme Court and the Eleventh Circuit have repeatedly advised courts should defer
   to educators' professional judgment in such areas. See, e.g., Regents of Univ. of Michigan v. Ewing,
   474 U.S. 214, 225 (1985) (When reviewing “the substance of a genuinely academic decision,”
   judges “may not override [the faculty's professional judgment] unless it is such a substantial
   departure from accepted academic norms as to demonstrate that the person or committee
   responsible did not actually exercise professional judgment.”); Bishop v. Aronov, 926 F.2d at 1075
   (“Federal judges should not be ersatz deans or educators.”). “University faculties must have the
   widest range of discretion in making judgments as to the academic performance of students and
   their entitlement to promotion or graduation.” Horowitz, 435 U.S. at n. 6 (1978) (Powell, J.,
   concurring).
          First Amendment rights of students and teachers must be “applied in light of the special
   characteristics of the school environment.” Tinker, 393 U.S. at 506. But often the issue “lies in the
   area where students in the exercise of First Amendment rights collide with the rules of the school
   authorities.” Id. Under an education-setting First Amendment theory, Plaintiff has not alleged any
   protected expression or conduct. Constitutionally protected First Amendment expression requires
   something overt or at least identifiable, such as wearing a black armband to school in protest of
   the war in Vietnam and being suspended from school for doing so. Tinker, 393 U.S. 503, 504
   (1969). See also Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1260 (11th Cir. 2004)
   (student’s expressive conduct was refusing to recite the pledge of allegiance but instead stand silent
   with a fist raised); Denno v. Sch. Bd. of Volusia County, Fla., 218 F.3d 1267, 1274 (11th Cir. 2000)
   (student brought to school and displayed a Confederate flag and was punished for doing so); Bethel
   Sch. Dist. v. Fraser, 478 U.S. 675, 685 (1986) (student was not engaging in protected speech when
   he gave a profanity-laden graduation speech).
          Wasserman is entitled to qualified immunity because a constitutional violation under the
   First Amendment has not been pled under these circumstances. Here, Plaintiff admittedly did not
   engage in any on-campus speech (D.E. #10 ¶1). She has also failed to allege any speech that is
   constitutionally protected because she has not alleged what that speech was. She alleged no
   political expression whatsoever to Wasserman. Her vague allegations amount to a statement that
   she felt intimidated to speak up in his class. (D.E. # 10 ¶ 275).
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 9 of 21
                                                                                McLaughlin v. FIU BOT, et al.
                                                                District Court Case No.: 1:20-cv-22942-KMM
                                                                                                      Page 9

          First Amendment retaliation or discrimination claims also require protected conduct and
   causation, among other things. Bennett, 423 F.3d at 1250; Redding v. Tuggle, 2007 WL 2462641
   at *20 (N.D. Ga. 2007). Again, Plaintiff has failed to plausibly allege that conduct. She also fails
   to plausibly allege causation, by baldly claiming in a conclusory manner Wasserman “was aware”
   she supported Donald Trump and the Republican Party. (D.E. #10 ¶ 276); see also Maggio v.
   Sipple, 211 F.3d (11th Cir. 2000)(recognizing that First Amendment retaliation claims involve
   “legal determinations that are fact-specific”). There are no facts showing a causal connection
   between this purported knowledge and Wasserman assigning a “D” grade or being one of the votes
   on the ASC. Absent from the complaint is any fact supporting that his awareness could have been
   a motivating factor. There is only Plaintiff’s unsupported conclusion the two must be related.
          Under the other prong of the qualified immunity analysis, neither the Eleventh Circuit nor
   the Supreme Court have held giving a nonfailing grade is an adverse action or likely to deter a
   person from exercising free-speech rights. More importantly, neither court has ever held giving a
   particular grade to a person of a political affiliation is a constitutional violation. No similar case
   with a purported fact pattern like this exists, requires that Wasserman be entitled to qualified
   immunity. Controlling precedent on student First Amendment rights generally deals with
   punishment for identifiable on-campus speech such as in Tinker and Fraser. And even those
   standards can be so unclear in application as to establish qualified immunity. Braswell v. Bd. of
   Regents of Univ. Sys. of Ga., 369 F. Supp. 2d 1371, 1380 (N.D. Ga. 2005). “Off-campus, online
   speech by university students, particularly those in professional schools, involves an emerging area
   of constitutional law.” Hunt v. Bd. of Regents of Univ. of New Mexico, 792 Fed. Appx. 595, 601
   (10th Cir. 2019). Even in the light most favorable to Plaintiff, a reasonable official could not have
   been on notice that his actions would violate a clearly established First Amendment right.
   Dismissal with prejudice must be granted.
   III.   COUNT II: PLAINTIFF HAS NOT SHOWN CLEARLY ESTABLISHED DUE
          PROCESS RIGHTS SHE WAS DEPRIVED OF

          a. There Is No Liberty Or Property Interest In A Continuing Law-School Education
          Any recovery under § 1983 on substantive due process grounds is barred because the right
   to post-secondary educational enrollment is not encompassed in the “fundamental rights” protected
   by the United States Constitution. See McKinney v. Pate, 20 F.3d 1550, 1556 (11th Cir. 1994).
   Substantive rights under the Fourteenth Amendment’s Due Process Clause only “protects those
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 10 of 21
                                                                                McLaughlin v. FIU BOT, et al.
                                                                District Court Case No.: 1:20-cv-22942-KMM
                                                                                                     Page 10

   rights that are ‘fundamental,’ that is, rights that are ‘implicit in the concept of ordered liberty.’”
   Id. (quoting Palko v. Connecticut, 302 U.S. 319, 325 (1937)). To have a substantive due process
   claim, Plaintiff must have been denied a substantive right created by the Constitution. McKinney,
   20 F.3d at 1556. It is clear in the Eleventh Circuit that there is no substantive due process right to
   continued post-secondary education. Doe v. Valencia Coll., 903 F.3d 1220, 1235 (11th Cir. 2018)
   (citing Plyler v. Doe, 457 U.S. 202, 221 (1982). These rights are created by state tort and/or
   employment law, if at all, and therefore are not fundamental rights created by the Constitution. Id.
   at 1556-60. Specifically, Florida does not recognize this right.
          “No court has recognized a substantive property or liberty interest in a college education.
   Courts instead have observed that ‘concerns of federalism, judicial capacity, and academic
   freedom counsel against the recognition of such an interest.’” Ellison, 2006 WL 664326 at *1
   (citing Bell v. Ohio State Univ., 351 F.3d 240, 251 n. 2 (6th Cir. 2003). “Considerations of
   profound importance counsel restrained judicial review of the substance of academic decisions.”
   Regents of Univ. of Michigan v. Ewing, 474 U.S. 214, 225 (1985). “A claim to a property right is
   dubious at best [and] [e]ven if one assumes the existence of a property right, however, not every
   such right is entitled to the protection of substantive due process.” Id. at 229 (Powell, concurring).
   “The interest asserted by respondent [of continued enrollment] is essentially a state-law contract
   right. It bears little resemblance to the fundamental interests that previously have been viewed as
   implicitly protected by the Constitution.” Id. at 229-30. It is not clearly established a dismissal
   from a law school, even as alleged here as wrongful, is a violation of an individual’s substantive
   due process rights. Again, Plaintiff has wholly failed to establish an actual constitutional violation
   and qualified immunity must be granted.
          b. Plaintiff Has Not Shown a Deprivation of her Due Process Rights
          “Because a violation of procedural due process is not complete ‘unless and until [a] State
   fails to provide due process[,] the state may cure a procedural deprivation by providing a later
   procedural remedy.’” Watts v. Florida Intern. Univ., 495 F.3d 1289, 1294 (11th Cir. 2007) (quoting
   McKinney, 20 F.3d at 1557). A procedural due process violation becomes actionable “[o]nly when
   the state refuses to provide a process sufficient to remedy the procedural deprivation.” Id. The
   Plaintiff has made no allegation that she was denied relief from these procedural deficiencies in a
   Florida state court. D.E. #10 at ¶ 112. Because Plaintiff has not taken advantage of these processes,
   her claim is not yet “ripe”. McKinney, 20 F.3d at 1560; see also Hunt v. City of Mulberry, 173 F.
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 11 of 21
                                                                                 McLaughlin v. FIU BOT, et al.
                                                                 District Court Case No.: 1:20-cv-22942-KMM
                                                                                                      Page 11

   Supp. 2d 1288, 1293 (M.D. Fla. 2001) (dismissing with prejudice a due process claim on the
   Plaintiff's failure to seek state court judicial review with an insufficient explanation for the failure
   to do so). A student dismissed from a public university for academic reasons is entitled to less
   process than a student dismissed for disciplinary reasons. Haberle v. Univ. of Alabama in
   Birmingham, 803 F.2d 1536, 1539 (11th Cir. 1986). There is no requirement for a pre-dismissal
   hearing at which the student may contest the basis for an academic dismissal. Bd. of Curators of
   Univ. of Missouri v. Horowitz, 435 U.S. 78, 87-90 (1978). “The decision-making process need
   only be careful and deliberate.” Haberle, 803 F.2d at 1539. “[T]he determination whether to
   dismiss a student for academic reasons requires an expert evaluation of cumulative information
   and is not readily adapted to the procedural tools of judicial or administrative decisionmaking.”
   Horowitz, 435 U.S. at 90.
          Plaintiff failed to exhaust all of her State remedies so as to properly allege a procedural due
   process violation. McKinney, 20 F.3d at 1563. Also, no clearly established law could have put
   Wasserman on notice that he could have violated Plaintiff’s due process right by participating in
   the readmission hearing after an academic dismissal, which constitutionally does not require even
   a hearing. In fact, in the Amended Complaint, Plaintiff “urges” the court to go beyond what is
   clearly established in Ewing and Horowitz. (D.E. #10 ¶ 849). Qualified immunity must be granted
   and this Court should dismiss the Count.
   IV.    COUNT III: QUALIFIED IMMUNITY DEFEATS THE EQUAL PROTECTION
          CLAIM BECAUSE PLAINTIFF IS NOT A MEMBER OF A PROTECTED CLASS
          AND HAS NOT IDENTIFIED A SIMILARLY SITUATED COMPARATOR

          Plaintiff’s equal protection claim is she was treated unfavorably because of her
   conservative political viewpoint. This is mostly a restatement of her First Amendment Claim and
   does not constitute its own cause of action under the doctrine of equal protection. To the extent
   Plaintiff contends she was treated differently “because of her expressive activity, that claim arises
   under the First Amendment.” Watkins v. Bowden, 105 F.3d 1344, 1354 (11th Cir. 1997). See, e.g.,
   Thompson v. City of Starkville, 901 F.2d 456, 468 (5th Cir.1990) (dismissing plaintiff's equal
   protection claim in retaliation case because it “amounts to no more than a restatement of his First
   Amendment claim”). “A pure or generic retaliation claim, however, simply does not implicate the
   Equal Protection Clause.” Watkins, 105 F.3d at 1354.
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 12 of 21
                                                                                McLaughlin v. FIU BOT, et al.
                                                                District Court Case No.: 1:20-cv-22942-KMM
                                                                                                     Page 12

          Her purported equal protection violation is based on holding conservative political beliefs
   rather than being a member of a protected class. A “plaintiff must prove that he was discriminated
   against by establishing that other similarly-situated individuals outside of his protected class were
   treated more favorably.” Amnesty Int'l, USA v. Battle, 559 F.3d 1170, 1180 (11th Cir. 2009).
   Specifically, a plaintiff must allege she “was discriminated against on account of [her] membership
   in an identifiable or protected class, such as race, religion, sex, or national origin.” Alford v.
   Consolidated Gov't of Columbus, Ga., 438 Fed. Appx. 837, 839 (11th Cir. 2011) (citing Sweet v.
   Secretary Dep't of Corrs., 467 F.3d 1311, 1318-19 (11th Cir. 2006)). Additionally, the Amended
   Complaint also fails to identify any comparators or similarly situated individuals who were treated
   more favorably. “If a plaintiff fails to show the existence of a similarly-situated [person], judgment
   as a matter of law is appropriate where no other plausible allegation of discrimination is present.”
   Arafat v. Sch. Bd. of Broward County, 549 Fed. Appx. 872, 874 (11th Cir. 2013).
          Plaintiff has not alleged she was part of a protected class. Equal protection jurisprudence
   has premised itself primarily on discrimination based on race, gender, and national origin. See
   Gratz v. Bollinger, 539 U.S. 244 (2003); Rollins v. Board of Trustees of Univ. of Ala., 647 F. App'x
   924, 938 (11th Cir. 2016); Carr v. Board of Regents of Univ. Syst. of Ga., 249 F. App'x 146, 148
   (11th Cir. 2007); San Antonio Indep. School Dist. v. Rodriguez, 411 U.S. 1, 16–17 (1973). Political
   affiliation, or the status of being conservative or liberal, or Republican or Democrat, or in this case
   a Donald Trump supporter prior to election, is not explicitly a protected class for equal protection
   purposes. The Eleventh Circuit held two members of the Libertarian Party suing under equal
   protection to include themselves in a televised debate that featured only a Republican and
   Democrat nominee were not members of a protected class. Chandler v. Georgia Pub.
   Telecommunications Com'n, 917 F.2d 486, 489 (11th Cir. 1990); see also Shuler v. Swatek, 2011
   WL 13187278 at *2 n. 3 (N.D. Ala. 2011) (“While Democrats in Alabama are indeed outnumbered
   . . . there is no support for the notion that Democrats are a protected class, even in Alabama.”).
          Based on the four corners of the Amended Complaint, Wasserman is entitled to qualified
   immunity. See also Buford v. City of Atlanta, Ga., 2007 WL 2345262, at *3 (N.D. Ga. 2007)
   (granting officer’s motion to dismiss equal protection claim on qualified immunity grounds
   because plaintiff did not allege any specific, non-conclusory facts that established any
   constitutional violation, let alone a clearly established violation); Braswell v. Bd. of Regents of
   Univ. Sys. of Ga., 369 F. Supp. 2d 1371, 1380 (N.D. Ga. 2005) (granting defendants’ motion to
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 13 of 21
                                                                                  McLaughlin v. FIU BOT, et al.
                                                                  District Court Case No.: 1:20-cv-22942-KMM
                                                                                                       Page 13

   dismiss on qualified immunity grounds because plaintiff had not identified any proper comparator
   in the allegations of the complaint); Hayden v. Coppage, 533 F. Supp. 2d 1186, 1195 (M.D. Ala.
   2008) (citing Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1210 (11th Cir. 2007)) (granting dismissal
   with prejudice of plaintiff’s equal protection claim on the basis of qualified immunity for failure
   to allege anything beyond conclusory assertions regarding similarly situated comparators); see
   also Griffin Indus., Inc., 496 F.3d at 1210 (reversing district court’s denial of qualified immunity
   at motion to dismiss stage because plaintiff did not “properly allege that the individual defendants
   intentionally treated a similarly situated entity in a disparate manner”). All of Plaintiff’s allegations
   underlying her equal protection claim against Wasserman relate to her political affiliation. Neither
   the Supreme Court nor the Eleventh Circuit has ever established political affiliation is a protected
   class for equal protection purposes. Dismissal with prejudice is appropriate.
   VI.     COUNT VI: PLAINTIFF DID NOT HAVE A RIGHT TO COUNSEL
           Students who face disciplinary proceedings need be granted a “right to respond” to the
   relevant charges, but the procedural rights of such petitioners “are not co-extensive with the rights
   of litigants in a civil trial or with those of defendants in a criminal trial.” Nash, 812 F.2d at 664.
   Disciplinary proceedings do not “afford the student the opportunity to secure counsel, to confront
   and cross-examine witnesses supporting the charge, or to call his own witnesses to verify his
   version of the incident.” Goss v. Lopez, 419 U.S. 565, 583 (1975). Courts have also established
   students are due even less procedural protections when they face academic dismissals. Haberle,
   803 F.2d at 1539. “Critical to this caselaw is the recognition that classrooms are not courtrooms,
   and the law does not treat them as such.” Heenan v. Rhodes, 757 F. Supp. 2d 1229, 1243 (M.D.
   Ala. 2010).
           Indeed, “[w]here basic fairness is preserved, the [Circuit] has not required the cross-
   examination of witnesses and a full adversary proceeding.” Nash, 812 F.2d at 664. “[P]rocedural
   due process in the context of a school disciplinary proceeding does not require all the trappings or
   procedural safeguards of a criminal trial because ‘formalizing hearing requirements would divert
   both resources and attention from the educational process.’” Nash v. Auburn, 621 F.Supp. 948,
   953 (M.D.Ala.1985). So, “the great majority of cases support the conclusion that students facing
   disciplinary charges have no absolute right to have an attorney present their case.” Id. at 957
   (collecting cases).
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 14 of 21
                                                                                  McLaughlin v. FIU BOT, et al.
                                                                  District Court Case No.: 1:20-cv-22942-KMM
                                                                                                       Page 14

           The Supreme Court and Eleventh Circuit have not established a right to counsel in
   disciplinary hearings, and when academic dismissals require fewer protection than disciplinary
   ones, the necessary implication is students have no right to counsel for academic-dismissal or
   readmission hearings. Here, Plaintiff had no right to counsel, and the allegations of Wasserman
   preventing her attorney from attending the readmission hearing does not state a cause of action.
   (D.E. #10 ¶ 290-91). Further, her reliance on 34 CFR § 99.22 under FERPA is misplaced. (D.E.
   #10 at ¶ 909). 4 Because there is no federal law that would apply under the circumstances, Count
   VI must be dismissed.
   VII.    COUNT VII: THE ELEMENTS NECESSARY FOR A FRAUD CLAIM ARE NOT
           SATISFIED WITH ANY PARTICULARITY

           In count VII, Plaintiff makes a Florida fraud claim presumably based on alleged
   misrepresentations about her academic performance in her student records. (D.E. #10 ¶¶ 924-26).
   How these pertain particularly to Wasserman is unclear, but, again, Plaintiff alleges Wasserman is
   being sued for fraud. (Id. ¶ 315). What Plaintiff has pled is seemingly a claim for fraudulent
   misrepresentation, and the required elements are “(1) a false statement concerning a material fact;
   (2) the representor's knowledge that the representation is false; (3) an intention that the
   representation induce another to act on it; and (4) consequent injury by the party acting in reliance
   on the representation.” Yusem, 44 So. 3d at 105; (D.E. #10 at ¶ 923). “Failure to allege a specific
   element of fraud in a complaint is fatal when challenged by a motion to dismiss.” Strack v. Fred
   Rawn Const., Inc., 908 So. 2d 563, 565 (Fla. 4th DCA 2005); PVC Windoors, Inc. v. Babbitbay
   Beach Const., N.V., 598 F.3d 802, 808-09 (11th Cir. 2010)(affirming dismissal of fraudulent
   inducement claim based on failure to establish facts that reliance was reasonable). “The recipient
   of a fraudulent misrepresentation is not justified in relying upon its truth if he knows that it is false
   or its falsity is obvious to him.” Besett v. Basnett, 389 So.2d 995, 997 (Fla.1980).


   4
     The allegations about what the FIU College of Law’s Policies and Regulations permit in the
   hearing is immaterial as well. She alleges it was possible under § 1604(3) for there to be a situation
   in which her attorney could be present. (D.E. #10 ¶ 531). According to her, § 1604(3) states the
   meeting will be closed to any other person not on the Committee except “as agreed by the student
   and the Committee.” (D.E. #10-1, Ex. 6). Plaintiff has not alleged the Committee at any time
   agreed for her counsel to be present at the meeting. Without that agreement, there was no
   requirement under the Policies and Regulations for Plaintiff’s counsel to be at the academic
   hearing.
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 15 of 21
                                                                                  McLaughlin v. FIU BOT, et al.
                                                                  District Court Case No.: 1:20-cv-22942-KMM
                                                                                                       Page 15

          Allegations of fraud are subject to heightened pleading standards under Federal Rule 9(b),
   which requires a party to “state with particularity the circumstances constituting fraud.”
   Fed.R.Civ.P. 9(b). Rule 9(b) requires fraud claims to specify the “who, what when, where, and
   how” of the alleged fraud. Solomon v. Blue Cross & Blue Shield Ass’n, 574 F. Supp. 2d 1288, 1293
   (S.D. Fla. 2008). At minimum, to satisfy Rule 9(b), “the complaint must identify: ‘(1) precisely
   what statement were made in what documents or oral representations or what omissions were
   made, and (2) the time and place of each such statement and the person responsible for making
   (or, in the case of omissions, not making) same, and (3) the content of such statements and the
   manner in which they misled the plaintiff, and (4) what the defendants obtained as a consequence
   of fraud.’” Dimieri v. Medicis Pharmaceuticals Corp., No. 2:14-cv-176-FtM-38DNF, 2014 WL
   3417364 at *7 (M.D. Fla. July 14, 2014) (citing Brooks v. Blue Cross & Blue Shield of Florida,
   Inc., 116 F.3d 1364, 1371 (11th Cir. 1997)); see also McLaren v. Celebrity Cruises, Inc., 2012 WL
   1792632 at *10 (S.D. Fla. May 16, 2012) (dismissing negligent misrepresentation claim for failure
   to plead the alleged misrepresentations with particularity).
          Plaintiff has not pled any false statement concerning a material fact attributable to
   Wasserman. The only statements alleged to in the Amended Complaint are Wasserman’s
   statements made while teaching class and during the readmission hearing. See D.E. #10 ¶¶ 272-
   273, 294-303. Plaintiff has also not alleged any reliance on her part, in taking a statement from
   Wasserman as true, that led to a consequent injury because of that reliance. Because Plaintiff must
   plead each element of the fraud claim with specificity and has failed to do so, Count VII, as it
   pertains to Wasserman, must be dismissed.
   VIII. COUNT VIII: THE UNDERLYING TORT REQUIREMENT BARS CIVIL
         CONSPIRACY AND THE INTRA-CORPORATE CONSPIRACY DOCTRINE
         PRECLUDES LIABILITY

          In Count VIII, it is again unclear under which legal theory Plaintiff is attempting to bring
   a civil conspiracy claim. In any case, Plaintiff has specifically alleged Wasserman coordinated
   with other professors to academically dismiss Plaintiff because of her political affiliation. (D.E.
   #10 ¶ 283). If Plaintiff is bringing a state conspiracy claim, “Florida does not recognize civil
   conspiracy as a freestanding tort.” Banco de los Trabajadores v. Cortez Moreno, 237 So. 3d 1127,
   1136 (Fla. 3d DCA 2018). “The gist of a civil conspiracy is not the conspiracy itself, but the
   underlying civil wrong occurring pursuant to the conspiracy and which results in the plaintiff's
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 16 of 21
                                                                                McLaughlin v. FIU BOT, et al.
                                                                District Court Case No.: 1:20-cv-22942-KMM
                                                                                                     Page 16

   damages.” Id. (citing Marriott Int'l, Inc. v. Am. Bridge Bahamas, Ltd., 193 So.3d 902, 909 (Fla. 3d
   DCA 2015)). That independent tort or wrong must “constitute a cause of action if the wrong were
   done by one person,” Phelan v. Lawhon, 229 So. 3d 853, 858 (Fla. 3d DCA 2017), which
   effectively means where an alleged tort has been insufficiently pled or fails as a matter of law, it
   cannot be the basis of a conspiracy claim because that conspiracy claim relies of the viability of
   the underlying tort. Buckner v. Lower Florida Keys Hosp. Dist., 403 So. 2d 1025, 1027 (Fla. 3d
   DCA 1981). Here, Plaintiff has not identified the particular tort she purports to hold as the
   underlying tort allowing the conspiracy claim to survive.
          Furthermore, if there is somehow a conspiracy claim that is properly pled, the
   intracorporate conspiracy doctrine precludes liability. See McAndrew v. Lockheed Martin Corp.,
   206 F.3d 1031, 1036 (11th Cir. 2000)(en banc); Dickerson v. Alachua County Com'n, 200 F.3d
   761, 767 (11th Cir. 2000). Under the intracorporate conspiracy doctrine, a corporation's employees,
   acting as agents of the corporation, are deemed incapable of conspiring among themselves or with
   the corporation. This doctrine stems from basic agency principles that “attribute the acts of agents
   of a corporation to the corporation, so that all of their acts are considered to be those of a single
   legal actor.” Dickerson v. Alachua County Com'n, 200 F.3d 761, 767 (11th Cir. 2000) (citing
   Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 603 (5th Cir. Nov. 1981)).
          The reasoning behind the intracorporate conspiracy doctrine is that it is not possible for a
   single legal entity consisting of the corporation and its agents to conspire with itself, just as it is
   not possible for an individual person to conspire with himself. See id. at 767. Importantly, this
   doctrine is applied not only to private corporations but also to public, government entities. Denney
   v. City of Albany, 247 F.3d 1172, 1190 (11th Cir. 2001) citing Dickerson, 200 F.3d at 767. In the
   same way it is not possible for a person to conspire with himself, a single legal entity consisting
   of the corporation and its agents cannot conspire with itself. McAndrew v. Lockheed Martin Corp.,
   206 F.3d 1031, 1036 (11th Cir. 2000). Here, there is no allegation Wasserman ever had any contact
   with The Board of Governors for the State University System of Florida (“BOG”) or the U.S.
   Department of Education or had any knowledge of any alleged agreement between FIU BOT or
   BOG to confirm Plaintiff’s dismissal. If the only facts alleged are coordinating with only FIU
   professors, the alleged conspiracy as it relates to Wasserman cannot be maintained.
   IX.    COUNT IX: NO FIDUCIARY DUTY EXISTS REQUIRING DISMISSAL
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 17 of 21
                                                                                 McLaughlin v. FIU BOT, et al.
                                                                 District Court Case No.: 1:20-cv-22942-KMM
                                                                                                      Page 17

          To state a claim for breach of fiduciary duty, a plaintiff must show: (1) the existence of a
   fiduciary duty; (2) the breach of that duty; and (3) damage proximately caused by that breach. See
   Gracey v. Eaker, 837 So.2d 348, 353 (Fla. 2002). Without an express agreement, a fiduciary
   relationship can be established where a party alleges “some degree of dependency on one side and
   some degree of an undertaking on the other side to advise, counsel, and protect the weaker party.”
   Watkins, 622 So.2d at 1065. A fiduciary relationship does not arise between a student and a
   university just because of the student’s matriculated status. Morrison v. Univ. of Miami, 2016 WL
   3129490 at *7 (S.D. Fla. 2016). By the same logic, it would not arise between a student and a
   professor.
          Notably, a fiduciary relation exists between two persons when one of them is under a duty
   to act for or to give advice for the benefit of another upon matters within the scope of that relation.”
   Doe v. Evans, 814 So. 2d 370, 374 (Fla. 2002). Thus, a typical example of the existence of a
   fiduciary duty is between an insurance broker or company and the insured. See Tiara Condo. Ass'n,
   Inc. v. Marsh, USA, Inc., 991 F. Supp. 2d 1271, 1280 (S.D. Fla. 2014); see also Doe on Behalf of
   Doe v. Allstate Ins. Co., 653 So. 2d 371, 373–74 (Fla. 1995) (“In fulfilling its promissory obligation
   to defend, the insurer employs counsel for the insured, performs the pretrial investigation, and
   controls the insured's defense after a suit is filed on a claim. The insurer also makes decisions as
   to when and when not to offer or accept settlement of the claim.”); Capital Bank v. MVB, Inc., 644
   So. 2d 515, 520 (Fla. 3d DCA 1994)(recognizing a fiduciary relationship between and bank and
   customer).
          The duties Plaintiff alleges Wasserman had were to inform her of appeal or grievance
   rights, review grade accuracy, and investigate bias. (D.E. #10, ¶¶ 305-307). None of these
   allegations create the existence of a fiduciary duty. Plaintiff also has not expressly alleged a
   fiduciary duty. See Crinnian v. Wakefield, 2014 WL 12599821 at *3 (N.D. Ala. 2014) (dismissing
   a claim for breach of fiduciary duty because “[plaintiff] never expressly alleges that [defendant]
   owes a fiduciary duty to her in her individual capacity.”). There is nothing in the Amended
   Complaint to show a special reliance on behalf of Plaintiff upon Wasserman, any kind of
   undertaking on Wasserman’s behalf to counsel or protect Plaintiff, or any duty on Wasserman to
   act specially in Plaintiff’s benefit. This is a professor-student relationship, the specific facts of
   which do not give rise to a fiduciary duty. Without a duty, there can be no breach.
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 18 of 21
                                                                               McLaughlin v. FIU BOT, et al.
                                                               District Court Case No.: 1:20-cv-22942-KMM
                                                                                                    Page 18

   X.     COUNT X: EDUCATIONAL MALPRACTICE IS NOT A COGNIZABLE CLAIM
          AND AS A PUBLIC EMPLOYEE WASSERMAN IS SHIELDED BY FLA. STAT.
          §768.28

          Florida courts refuse to recognize a cause of action for educational malpractice, with
   Florida's Third District Court of Appeal first stating the lack of recognition in 1982. Tubell, 419
   So.2d at 389. Sometimes a common-law negligence “claim is in essence one of educational
   malpractice, that is, failure to use reasonable care to provide an adequate education. This claim
   fails because Florida law recognizes no such cause of action.” C.P. v. Leon County Sch. Bd., 2005
   WL 2133699 at *5 (N.D. Fla. 2005) See, e.g., Fla. Dep't of Health & Rehab. Serv. v. B.J.M., 656
   So.2d 906, 914 (Fla.1995) (“Courts, including those in Florida, have rejected claims of educational
   malpractice as a tort action for a variety of reasons, one being that it would offend the separation
   of powers between the three branches of government”); Armstrong v. Data Processing Inst., 509
   So.2d 1298, 1299 (Fla. 1st DCA 1987).
          The allegations relating to this cause of action are based on academic decisions and conduct
   related to Plaintiff’s performance in law school. In total, the allegations pertaining to Wasserman
   for negligence appear to allege Wasserman had a duty to grade using established standards,
   maintain blind grading, record grades accurately, investigate grade challenges, inform Plaintiff of
   grievance procedures, investigate professor bias, and carefully evaluate Plaintiff’s readmission
   case. (Id. ¶¶ 988-90, 305-08). Count X amounts to claims of educational malpractice stemming
   from both Wasserman’s grading, review, and subsequent denial of Plaintiff’s petition for
   readmission to the law school.
          Assuming there is a valid negligence claim pled, Wasserman is would otherwise be entitled
   to immunity under Florida Statute § 768.28(9)(a). Elliott v. Dugger, 579 So. 2d 827, 831 (Fla. 1st
   DCA 1991) (“768.28(9)(a) grants immunity to a state [employee] who merely acts with gross
   negligence and not the greater degree of culpability set forth in the statute”); Kastritis v. City of
   Daytona Beach Shores, 835 F. Supp. 2d 1200, 1225 (M.D. Fla. 2011) (“conduct meeting the
   “wanton and willful” standard in the context of § 768.28(9)(a), must be “worse than gross
   negligence” and “more reprehensible and unacceptable than mere intentional conduct”). Absent
   from the complaint is any allegation of bad-faith by Wasserman. Employees of public universities,
   acting within the scope of their employment, are therefore “clothed ‘with individual immunity that
   is lost only as to torts committed in bad faith or with malicious purpose or in a manner exhibiting
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 19 of 21
                                                                                McLaughlin v. FIU BOT, et al.
                                                                District Court Case No.: 1:20-cv-22942-KMM
                                                                                                     Page 19

   wanton and willful disregard of human rights and safety.’” Drudge v. City of Kissimmee, 581 F.
   Supp. 2d 1176, 1195 (M.D. Fla. 2008) (quoting Castellano v. Raynor, 725 So.2d 1197, 1198 (Fla.
   2d DCA 1999).
   XI.    COUNT XI: ABSOLUTE IMMUNITY BARS DEFAMATION 5
          Wasserman, as a public official, enjoys absolute immunity for any alleged defamatory
   statements. Florida has accepted an expansive application of absolute immunity to statements
   made by public officials “in connection with the performance of the duties and responsibilities of
   their office.” McNayr v. Kelly, 184 So. 2d 428, 433 (Fla. 1966); Hauser v. Urchisin, 231 So. 2d 6
   (Fla. 1970).“Public officials who make statements within the scope of their duties are absolutely
   immune from suit for defamation.” Stephens v. Geoghegan, 702 So. 2d 517, 522 (Fla. DCA 1997)
   (citing City of Miami v. Wardlow, 403 So. 2d 414, 415 (Fla. 1981)). This immunity “protects the
   statements of all public officials, regardless of the branch of government or the level of the
   official.” Monk, 68 So. 3d at 319. All of the allegations against Wasserman individually relate to
   actions within the scope of his duties, therefore, the defamation claims fails as a matter of law.
          Further, “[d]efamation under Florida law has these five elements: (1) publication; (2)
   falsity; (3) the statement was made with knowledge or reckless disregard as to the falsity on a
   matter concerning a public official, or at least negligently on a matter concerning a private person;
   (4) actual damages; and (5) the statement must be defamatory.” Turner v. Wells, 879 F.3d 1254,
   1262 (11th Cir. 2018). For showing publication to a third party, a plaintiff “must allege the ‘identity
   of the particular person to whom the remarks were made with a reasonable degree of certainty’ to
   afford the defendant ‘enough information to determine affirmative defenses.’” Mennella v. Am.
   Airlines, Inc., 2019 WL 1429636 at *4 (S.D. Fla. 2019).




   5
     Plaintiff’s attempt to circumvent the two-year statute of limitation for defamation in Florida is
   demonstrated when she claims that the claim “began to run on the date of her graduation,
   December 17, 2019.” (D.E. #10, ¶116). Despite this allegation implying tolling, the law is clear.
   Accrual for a defamation claim begins on the date of first publication, not the date of
   discovery. Norkin v. The Florida Bar, 311 F. Supp. 3d 1299, 1304 (S.D. Fla. 2018); see also
   Wagner, Nugent, Johnson, Roth, Romano, Erikson & Kupfer, P.A. v. Flanagan, 629 So.2d 113,
   114–15 (Fla. 1993) (citing Fla. Stat. § 770.07). It is unequivocal. The latest possible involvement
   by Wasserman would have been on the date she was denied readmission by FIU on June 2, 2017.
   (D.E. #10, ¶34, #10-1 Ex 8). This suit was filed July 16, 2020. The statute of limitations expired
   and she is over a year late to bring this claim.
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 20 of 21
                                                                                McLaughlin v. FIU BOT, et al.
                                                                District Court Case No.: 1:20-cv-22942-KMM
                                                                                                     Page 20

          Count XI, has no mention of Wasserman, nor is there any allegation about a statement
   Wasserman made to any third party, except for statements he made during the readmission hearing.
   Essentially, there is no identification of a defamatory statement from Wasserman nor to whom
   such a statement was made. Plaintiff appears to base her defamation claim from the FIU letter to
   another law school about her student status and the existence of her transcript. (D.E. #10 ¶ 1049-
   52). Neither of these is attributable to Wasserman. On the pleadings, the defamation claim fails
   because it does not meet any of the required elements, and it must be dismissed.
   XII.   OFFICIAL-CAPACITY CLAIMS ARE REDUNDANT

          Suing Wasserman in his official-capacity is redundant as these suits “generally represent
   only another way of pleading an action against an entity of which an officer is an agent.” Kentucky
   v. Graham, 473 U.S. 159, 165 (1985); see also Busby v. City of Orlando, 931 F.2d 764, 776 (11th
   Cir. 1991). As such, courts in this Circuit dismiss official-capacity claims as redundant even when
   injunctive relief is sought. Riles v. Augusta-Richmond County Comm'n, CV 116-214, 2017 WL
   3597488, at *3 (S.D. Ga. Aug. 21, 2017) (“Simply put, Plaintiff's official capacity claims against
   Defendants Smith and Houck are redundant of his claims against the County no matter the damages
   sought.”); Murray v. Birmingham Bd. of Educ., 2:13-CV-822-KOB, 2013 WL 5923725, at *2
   (N.D. Ala. Oct. 31, 2013) (“Plaintiffs identify no legal authority declining to apply the rule in
   Busby where claims of injunctive relief exist, and the court is aware of none that would apply to
   the circumstances of this case).
          Official-capacity suits operate the same under state law. “A suit against a defendant in his
   official capacity is, in actuality, a suit against the governmental entity which employs him.”
   Stephens v. Geoghegan, 702 So. 2d 517, 527 (Fla. 2d DCA 1997); see also Fla. Stat. 768.28(9)(a).
   Thus, state-law tort claims made against individuals in their official capacity are claims against the
   city or state and redundant. See Geidel v. City of Bradenton Beach, 56 F. Supp. 2d 1359, 1369
   (M.D. Fla. 1999; Vasconez v. Hansell, 871 F. Supp. 2d 1339, 1342 (M.D. Fla. 2012); Hoffman v.
   Beseler, WL 8751750 at *3 (M.D. Fla. 2017) (dismissing all state and federal claims against
   sheriff’s deputies as redundant). Dismissal with prejudice against Wasserman must be granted
   since FIU BOT is in this suit.
          WHEREFORE, HOWARD WASSERMAN, respectfully requests this honorable Court
   grant this Motion to Dismiss the Amended Complaint and any other relief it deems appropriate.
Case 1:20-cv-22942-KMM Document 46 Entered on FLSD Docket 12/02/2020 Page 21 of 21
                                                                                McLaughlin v. FIU BOT, et al.
                                                                District Court Case No.: 1:20-cv-22942-KMM
                                                                                                     Page 21

          I HEREBY CERTIFY that on this 2nd day of December, 2020, I electronically filed the
   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of record or pro se parties identified on the Service
   List in the manner specified, either via transmission of Notices of Electronic Filing generated by
   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

                                                  MARRERO & WYDLER
                                                  Counsel for Defendant
                                                  2600 Douglas Road, PH-4
                                                  Coral Gables, FL 33134
                                                  (305) 446-5528
                                                  (305) 446-0995 (fax)

                                                  BY __/s/ Lourdes Espino Wydler____
                                                        OSCAR E. MARRERO
                                                        F.B.N.: 372714
                                                        oem@marrerolegal.com
                                                        LOURDES ESPINO WYDLER
                                                        F.B.N.: 719811
                                                        lew@marrerolegal.com


   SERVICE LIST

   Diana McLaughlin, Esq.
   10661 Airport Pulling Road, Suite 9
   Naples, FL 34109
   (239) 330-63332
   drdina@dianamclaughlin.com
   FBN: 84479
   Attorneys for Plaintiff

   JOHN S. LEINICKE
   Assistant U.S. Attorney
   UNITED STATES ATTORNEY’S OFFICE
   SOUTHERN DISTRICT OF FLORIDA
   99 N.E. 4th Street
   Miami, Florida 33132-2211
   Office: +1 305 961 9212
   john.leinicke@usdoj.gov
   Attorneys for Defendants Department of Education and Secretary Devos
